Wheeler, C. J.
We are of opinion that there is no error in the judgment. IF the plaintiffs had been wrongfully harrassed by suits by the defendants, their only remedy was to defend the suits successfully, and visit the costs upon the parties suing. Every *30one is liable to be harassed and injured in his property and feelings by unfounded suits, but this is -not an injury for which he can have legal redress. To give a right to - such redress, there must not only be a loss, but it must have been caused by the violation of some legal right. And no one can claim a legal exemption from suit by another who fancies he has a cause of action against him, however unfounded the claim may be in justice and law. The merely bringing of an unjust or unfounded suit against one is not actionable. (Haldeman v. Chambers, 19 Tex. R., 53, 54.) Had the suit been for the wrongful suing out of the writ of sequestration or attachment, by which the defendant’s property was seized and he sustained damage, the action might have been maintained. But that was not the ground upon which the plaintiffs proceeded.
If suits were wrongfully brought, as alleged, to recover of the plaintiffs money or property, they should have pleaded to the suits so brought. It was not a ground for instituting an independent suit. We are of opinion that the petition showed no cause of action, and the judgment is affirmed.
Judgment affirmed.